DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                                July Term 2014

                           JESSIE JACKSON,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D12-1424

                               [October 8, 2014

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. 09-593 CF10A.

   Carey Haughwout, Public Defender, and Gregory J. Morse, Special
Assistant Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Melvin G. Mosier,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. See D’Oleo-Valdez v. State, 531 So. 2d 1347, 1348 (Fla. 1988)
(“[T]he failure to appoint a second expert to examine the defendant’s
mental competency to stand trial is not fundamental error. It is procedural
in nature and does not go to the foundation of the case or to the merits of
the cause of action.”).

GROSS, TAYLOR and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.